Citation Nr: 0316465	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  01-09 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for service-connected right ear defective hearing, 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant was separated from active duty in March 
1979 following over 6 years and 4 months of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 200 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO) that denied the veteran's claim of a 
compensable disability evaluation for his service-connected 
right ear defective hearing.  The case is now ready for 
appellate review.  


REMAND

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In 2003, a decision was issued in the Federal Circuit Court 
that interpreted the effect of the VCAA on claims for 
veteran's benefits, including the appellant's claim.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Among other things, this 
decision asserted that appellants must be afforded one year 
to respond to any request for development information under 
the VCAA.  Consequently, the RO must provide the appellant 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and determine whether any additional notification or 
development action is required under the VCAA.  

Finally, this case turns upon the extent of right ear hearing 
loss that the veteran has sustained.  Under U.S.C.A. 
§ 5103A(d)(1) (West 2002), obtaining a medical examination 
and medical opinion is necessary if the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Although the record indicates that 
the veteran has had two audiometric examinations, there is an 
indication in the claims file that these examinations may not 
be adequate for the evaluation of the veteran's degree of 
disability.  The report of the March 2001 VA examination 
contains no audiometric findings.  The examiner noted that 
the reliability of the audiometric evaluation conducted was 
questionable due to intertest agreement discrepancies and 
that limited time prevented further exploration of this 
problem.  An ear, nose and throat consultation was indicated 
to be necessary, but was apparently not conducted.  
Consequently, an additional examination is required.   

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
described below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claim.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claim, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The veteran should be scheduled for 
VA ear and audiometric examinations in 
order to determine the extent of right 
ear disease and/or hearing loss.  The ear 
examiner should make reference to the 
March 2001 VA audiometric examination 
report  notation of a   suggestion of 
middle ear pathology in the right ear.  
All indicated tests should be conducted 
in determining the veteran's pure tone 
threshold and speech discrimination loss 
in accordance with the provisions of 
38 C.F.R. § 4.86 (2002).  A signed copy 
of the report of examinations should be 
associated with the claims file.  

3.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the RO's 
issuance of the supplemental statement of 
the case in May 2002, and readjudicate the 
veteran's claim.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


